Statement by the President
Colleagues, ladies and gentlemen, dear guests, tomorrow, on 11 March, we will be marking the European Day for the Victims of Terrorism for the seventh time. The day is dedicated to more than 5 000 victims of terrorism in Europe. Terrorists declare war against civilians. They strike in places where ordinary people should feel safe in their countries. It is shameful, deceitful and cowardly. That is why terrorism can never be justified. We Europeans are strong and united. No terrorist or criminal organisation is able to weaken our faith in the values which underpin our united Europe.
Ladies and gentlemen, please rise to observe a minute's silence for the victims of terrorism.
(The House rose and observed a minute's silence)